Dissenting Opinion by
Mr. Justice Roberts:
I dissent. The parties were not, as the majority presumes, deprived of an opportunity to file exceptions to the chancellor’s decree. Rather, the parties expressly waived their right to file exceptions. The sole reason a final order was entered was that, as the chancellor stated, “the parties have stipulated that this matter may be considered as on final hearing.” To remand to afford the parties an opportunity to do that which they agreed not to is an unwise appellate practice. No rights are being protected by such a course. To the contrary, the right of the parties (and the chancellor) to rely on a stipulation is infringed. Cf. Kassab v. Central Soya, 432 Pa. 217, 221-24, 246 A.2d 848, 850-51 (1968).
*569Moreover, even if a stipulation did not exist, still I would not remand for the filing of exceptions. As I see it, that neither party raised on appeal the issue of lack of opportunity to file exceptions precludes our considering it. This Court has repeatedly stated that issues not properly raised in the court below will not be considered on appeal. E.g., Wenzel v. Morris Distributing Co., 439 Pa. 364, 373-74, 266 A.2d 662, 667 (1970); Brunswick Corp. v. Key Enterprises, Inc., 431 Pa. 15, 244 A.2d 658 (1968); Wynnewood Civic Association v. Lower Merion Township Board of Adjustment, 406 Pa. 413, 419, 179 A.2d 649, 652 (1962). See Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972). There is then no justification for this Court to consider ex mero motu an issue not raised by either party in their briefs or at oral argument.* See Sladkin v. Greene, 359 Pa. 528, 531, 59 A.2d 105, 107 (1948); Loney v. Denenberg, 166 Pa. Superior Ct. 378, 381, 71 A.2d 842, 843 (1950) ; United States Steel Corp. v. Simon, 9 Pa. Commonwealth Ct. 281, 287-88, 305 A.2d 913, 917 (1973).
In my view, the chancellor’s decree should be affirmed. After hearing extensive testimony, reviewing the pertinent documents, and conducting a personal view of the premises, the chancellor found that the parties intended that appellants would convey to appellees the parcel of land in dispute. Assessment of credibility played a large role in the chancellor’s determination. Because the parties chose not to except to the decree, this Court should review only whether an error of law has been committed. Logan v. Cherrie, 444 Pa. *570555, 282 A.2d 236 (1971) (per curiam); Copes v. Williams, 112 Pa. 152, 191 A.2d 899 (1963). It is my judgment that the chancellor did not err as a matter of law, and that therefore the decree should be affirmed.

 In passing I note that failure to enter a decree nisi, for whatever reason, does not go to the court’s jurisdiction. E.g., West Homestead School Dist. v. Allegheny County Bd. of Directors, 440 Pa. 113, 116, 269 A.2d 904, 906 (1970) ; Commonwealth ex rel. Ransom Township v. Mascheska, 429 Pa. 168, 239 A.2d 386 (1968).